DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 03 March 2021.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11, 14-15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of U.S. Patent No. 10,996,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘866 patent as shown below.

10,996,866
17/190,782
10. A method comprising: 
(A) by a storage manager in a data storage management system, 
(D) instructing a first media agent to coordinate auxiliary-copy jobs in the data storage management system, wherein each auxiliary-copy job generates at least one second copy of a first copy of data stored in the data storage management system, 
(A) wherein the storage manager executes on a computing device comprising one or more processors and computer memory, 
(B) and wherein the first media agent executes on a computing device comprising one or more processors and computer memory; 
(E) receiving by the storage manager from the first media agent, one or more requests for data stream reservations for first auxiliary-copy jobs; based on the one or more requests, reserving by the storage manager one or more data 
(G) and by a second media agent, fetching metadata from the storage manager and using the one or more data streams reserved by the storage manager to execute the first auxiliary-copy jobs, 
(C) wherein the second media agent is distinct from the first media agent and executes on a computing device comprising one or more processors and computer memory, 
(F) and wherein the second media agent is instructed to perform the first auxiliary-copy jobs by the first media agent as part of the first media agent coordinating the auxiliary-copy jobs in the data storage management system.

(A) by a storage manager that executes on a first computing device comprising one or more processors: 
(B) managing a data storage management system that comprises at least a first media agent that executes on a second computing device comprising one or more processors, 
(C) and further comprises a second media agent that executes on a third computing device comprising one or more processors, 
(D) and triggering the first media agent to coordinate one or more auxiliary-copy jobs in the data storage management system, wherein each of the one or more auxiliary-copy jobs generates one or more second copies of a first copy of data generated by the data storage management system; 
(E) and by the first media agent that executes on the second computing device: using one or more data streams 
(F) and based on determining that the second media agent executing on the third computing device should execute at least a second one of the one or more auxiliary-copy jobs, 
(G) causing the second media agent to execute the at least second one of the auxiliary-copy jobs, based on coordination supplied by the first media agent.
11. The method of claim 1, 
(E) wherein the first media agent requests the storage manager to reserve the one or more data streams for the first one of the one or more auxiliary-copy jobs.

Claim 2
10. A method comprising: 
(A) by a storage manager in a data storage management system, 
(B/D) instructing a first media agent to coordinate auxiliary-copy jobs in the data storage management system, wherein each auxiliary-copy job generates at least one second copy of a first copy of data stored in the data storage management system, 
(A) wherein the storage manager executes on a computing device comprising one or more processors and computer memory, 
(B) and wherein the first media agent executes on a computing device comprising one or more processors and computer memory; 
(E) receiving by the storage manager from the first media agent, one or more requests for data stream reservations for first auxiliary-copy jobs; based on the one or more requests, reserving by the storage manager one or more data streams for transferring data in the first auxiliary-copy jobs; 
(G) and by a second media agent, fetching metadata from the storage manager and using the one or more data streams reserved by the storage manager to execute the first auxiliary-copy jobs, 
(C) wherein the second media agent is distinct from the first media agent and executes on a computing device comprising one or more processors and computer memory, 
(F) and wherein the second media agent is instructed to perform the first auxiliary-copy jobs by the first media agent as part of the first media agent coordinating the auxiliary-copy jobs in the data storage management system.

(A) a first computing device comprising one or more processors, wherein while 
(B) manage storage operations involving at least a first media agent that executes on a second computing device comprising one or more processors, 
(C) and further involving a second media agent that executes on a third computing device comprising one or more processors, 
(D) and trigger the first media agent to coordinate one or more auxiliary-copy jobs in a data storage management system, wherein each of the one or more auxiliary-copy jobs generates one or more second copies of a first copy of data, and wherein the first copy was generated by the data storage management system; 
(E) and the second computing device, wherein while executing the first media agent the second computing device is configured to: use one or more data 
(F) and based on determining that the second media agent executing on the third computing device should execute at least a second one of the one or more auxiliary-copy jobs, 
(G) cause the second media agent to execute the at least second one of the auxiliary-copy jobs, based on coordination supplied by the first media agent.
18. The system of claim 14, 
(E) wherein the first media agent requests the storage manager to reserve the one or more data streams for the first one of the one or more auxiliary-copy jobs.

Claim 15


Allowable Subject Matter
Claims 3-10, 12-13, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	2007/0143371: discloses a storage system that includes a storage manager, jobs agent and media agent.  Generally, the storage manager controls the overall system 

	2009/0164853: discloses a storage system that includes a storage manager, a media agent and a reporting manager.  The media agent is responsible for data operations that include copying data.  If there is an issue, a reporting manager will notify the storage manager and a solution will be determined.  The media agent does not function in the manner claimed since the media agent does not direct other media agents to perform a copy operation. (See [0048]-[0069])

	2008/0155212: discloses a distributed storage system where each node in the system contains a job manager.  These job managers can communicate with each other to coordinate data movement operations.  This does not disclose a media agent that performs a copy job that also instructs another media agent to perform a copy job, as claimed. (See [0039]-[0052])

	2006/0242489: discloses a storage system with a job manager that communicates with multiple media agents that are responsible for data management operations on the system.  The media agent directs a copy manager to create a second 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136